Blandford, Justice.
Ward sued the county of Appling for a sum alleged to be due him for advertising in his newspaper the sale of certain lands levied upon by the sheriff of that county-for State and county taxes. The court below, on demurrer, held that the county was not liable.
We think the court was right in so holding. There is no provision in the constitution of this State under which counties can be made liable for a debt of this character. The county is no more liable for these advertising fees than is the State itself; and it is conceded that the plaintiff could not sue the State. He was not bound to publish the advertisements without payment of his fees, and he was entitled to demand them in advance. It has been the custom, we believe, where property has been levied upon and advertised for sale under an execution for taxes due the State, to retain from the proceeds of the sale, where sufficient, the fees for advertising; and where a sufficient amount is not raised from the sale of the property, to ap*673ply to the State for payment of these costs; and appropriations have been made by the legislature for that purpose. But the plaintiff cannot get his money by an action against the county.
Judgment affirmed.